 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 3                                                                 Nov 14, 2018
                        UNITED STATES DISTRICT COURT
                                                                        SEAN F. MCAVOY, CLERK
 4                     EASTERN DISTRICT OF WASHINGTON

 5   HARRY DANIEL WILLETT,                      No. 4:18-CV-05011-SMJ

 6                            Plaintiff,        ORDER DISMISSING CASE

 7               v.

 8   SRINIVAS MASCAL, MD, in his
     individual capacity,
 9
                              Defendant.
10

11         Before the Court, without oral argument, is Plaintiff Harry Daniel Willett’s

12   Motion to Voluntarily Dismiss Complaint, ECF No. 6. Plaintiff is proceeding pro

13   se. Defendant Srinivas Mascal, MD, has not been served in this civil action.

14   Consistent with Federal Rule of Civil Procedure 41(a), IT IS HEREBY

15   ORDERED:

16         1.    Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 6, is

17               GRANTED.

18         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

19               parties to bear their own costs and attorneys’ fees.

20         3.    All pending motions are DENIED AS MOOT.



     ORDER DISMISSING CASE - 1
 1         4.     All hearings and other deadlines are STRICKEN.

 2         5.     The Clerk’s Office is directed to CLOSE this file.

 3         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 4   provide a copy to pro se Plaintiff.

 5         DATED this 14th day of November 2018.

 6
                         _________________________
 7                       SALVADOR MENDOZA, JR.
                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
